                                                       United States District Court
                                                       Central District of California


    UNITED STATES OF AMERICA vs.                                           Docket No.:           SACR 16-40-AG

    Defendant      DANIEL BRANTON                                          Social Security No. 6         2        7     3

    akas: “Rain Hopper”; “Alpine Fox”; “Pervybunny”                        (Last 4 digits)

                                         JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.        11     05    2018


    COUNSEL                                                            Andrea Jacobs, DFPD
                                                                          (Name of Counsel)

      PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                             CONTENDERE             GUILTY
    FINDING        There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                   Possession of Child Pornography in violation of 18 USC §2252A(a)(5)(B), (b)(2) as charged in Count 3 of the Indictment

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted:
  COMM
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.1

It is ordered that the defendant shall pay restitution in the total amount of $3,000, under 18 U.S.C. §3663A to victims as
set forth in a separate victim list prepared by the probation office which this Court adopts and which reflects the Court's
determination of the amount of restitution due to each victim. The victim list, which shall be forwarded to the fiscal
section of the clerk's office shall remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of the defendant's gross monthly income, but not less
than $100, whichever is greater, shall be made during the period of supervised release. These payments shall begin 30
days after the commencement of supervision. Nominal restitution payments are ordered as the court finds that the
defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.

1
 The discussion of mental health programs is not intended to be part of the Court’s decision on whether to sentence the defendant
to incarceration or on the length of the term to be imposed, but is merely to provide an indication of possible opportunities for
rehabilitation within the prison system.
CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
 USA vs.         DANIEL BRANTON                                    Docket No.:   SACR 16-40-AG



Nominal restitution payments are ordered as the Court finds that the defendant’s economic circumstances do not allow
for either immediate or future payment of the amount ordered.

Under 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the
ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Daniel Robert Branton,
is hereby committed on Count Three of the Indictment to the custody of the Bureau of Prisons for a term of 70 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of Life under the
following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation Office and
            General Order 05-02, with the exception of Conditions 5, 6, and 14 of that Order.

         2. The defendant shall cooperate in the collection of a DNA sample from his person.

         3. During the period of community supervision, the defendant shall pay the special assessment in
            accordance with this judgment's orders pertaining to such payment.

         4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
            submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
            tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         5. The defendant shall participate in an outpatient substance abuse treatment and counseling program
            that includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation Officer. The
            defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
            medications, during the period of supervision.

         6. The defendant shall participate in mental health treatment, which may include evaluation and
            counseling, until discharged from the treatment by the treatment provider, with the approval of the
            Probation Officer.

         7. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
            treatment program, or any combination thereof, as approved and directed by the Probation Officer.
            The defendant shall abide by all rules, requirements, and conditions of such program, including
            submission to risk assessment evaluations and physiological testing, such as polygraph and Abel
            testing.

         8. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
            ordered treatment, psychological counseling or psychiatric treatment, or a sex offender treatment
            program, or any combination thereof, to the aftercare contractors during the period of community
            supervision. The defendant shall provide payment and proof of payment as directed by the Probation
            Officer. If the defendant has no ability to pay, no payment shall be required.

         9. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep
            the registration current, in each jurisdiction where he resides, where he is an employee, and where he

CR-104 (09/11)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 8
 USA vs.         DANIEL BRANTON                                           Docket No.:    SACR 16-40-AG

                 is a student, to the extent the registration procedures have been established in each jurisdiction. When
                 registering for the first time, the defendant shall also register in the jurisdiction in which the conviction
                 occurred if different from his jurisdiction of residence. The defendant shall provide proof of
                 registration to the Probation Officer within 48 hours of registration.

         10. The defendant shall not view or possess any materials, including pictures, photographs, books,
             writings, drawings, videos, or video games depicting and/or describing child pornography, as defined
             at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at 18 U.S.C. § 2256(2). This condition
             does not prohibit the defendant from possessing materials solely because they are necessary to, and
             used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used for
             the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider
             or the probation officer has approved of his possession of the materials in advance.

         11. The defendant shall not view or possess any materials, including pictures, photographs, books,
             writings, drawings, videos, or video games, depicting or describing child erotica, defined as a person
             under the age of 18 years, in partial or complete state of nudity, in exotic or sexually provocative
             poses, viewed for the purpose of sexual arousal.

         12. The defendant shall not visit, frequent or loiter within 100 feet of school yards, parks, amusement
             parks, public swimming pools, playgrounds, youth centers, video arcade facilities, beaches or any
             other places primarily used by persons under the age of 18.

         13. The defendant shall not associate or have verbal, written, telephonic, or electronic communication
             with any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said
             minor; and (b) on the condition that the defendant notify said parent or legal guardian of his conviction
             in the instant offense. This provision does not encompass persons under the age of 18, such as waiters,
             cashiers, ticket vendors, and similar persons with whom the defendant must deal with in order to obtain
             ordinary and usual commercial services.

         14. The defendant shall not affiliate with, own, control, volunteer and/or be employed in any capacity by
             a business and/or organization that causes him to regularly contact persons under the age of 18.

         15. The defendant's employment shall be approved by the Probation Officer, and any change in
             employment must be pre-approved by the Probation Officer. The defendant shall submit the name
             and address of the proposed employer to the Probation Officer at least 10 days prior to any scheduled
             change.

         16. The defendant shall possess and use only those computers and computer-related devices, screen user
             names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to
             the Probation Officer upon commencement of supervision. Any changes or additions are to be
             disclosed to the Probation Officer prior to the first use. Computers and computer-related devices
             include personal computers, personal data assistants (PDAs), internet appliances, electronic games,
             cellular telephones, and digital storage media, as well as their peripheral equipment, that can access,
             or can be modified to access, the internet, electronic bulletin boards, and other computers.

         17. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall
             be subject to search and seizure. This shall not apply to items used at the employment's site, which are
             maintained and monitored by the employer.

CR-104 (09/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                         Page 3 of 8
 USA vs.         DANIEL BRANTON                                   Docket No.:   SACR 16-40-AG



         18. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
             defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
             month per device connected to the internet.

         19. The defendant shall submit to a search, at any time, with or without warrant, and by any law
             enforcement or probation officer, of the defendant's person and any property, house, residence,
             vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
             communication or data storage devices or media, effects and other areas under the offender’s control,
             upon reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct
             by the defendant, or by any probation officer in the lawful discharge of the officer's supervision
             functions.
          
The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons today’s
date. In the absence of such designation, the defendant shall report on or before the same date and time to the United
States Marshal located at the United States Court House, 411 West Fourth Street, Suite 4170, Santa Ana, California
92701.

The Court recommends that if eligible, that the defendant be allowed to participate in the RDAP 500 Hour Drug
Treatment program. If defendant cannot be placed in RDAP, the Court recommends that the defendant be housed at a
facility in Colorado.

Defendant is advised of his appeal rights.

On the Government’s motion, all remaining counts are ordered dismissed.

The bond is exonerated upon surrender.

///

///

///

///

///




CR-104 (09/11)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 8
 USA vs.         DANIEL BRANTON                                              Docket No.:       SACR 16-40-AG



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            November 05, 2018
            Date                                                  U. S. District Judge Andrew J Guilford

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            November 05, 2018                               By    /s/ Gabriela Garcia
            Filed Date                                            Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 8
 USA vs.         DANIEL BRANTON                                                    Docket No.:       SACR 16-40-AG



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 6 of 8
 USA vs.         DANIEL BRANTON                                                  Docket No.:      SACR 16-40-AG



   X The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence:
                               Private victims (individual and corporate),
                               Providers of compensation to private victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 7 of 8
 USA vs.         DANIEL BRANTON                                                 Docket No.:       SACR 16-40-AG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.
                                                                     United States Marshal



                                                              By
            Date                                                     Deputy Marshal


                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court



                                                              By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                                 Date




                    U. S. Probation Officer/Designated Witness                                Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 8 of 8
